Citation Nr: 0606337	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease of 
the right tibial tubercle.

2.  Entitlement to service connection for a right hip 
disability, to include whether such a disability is secondary 
to a service-connected right knee disability.

3.  Entitlement to service connection for a right foot 
disability, to include whether such a disability is secondary 
to a service-connected right knee disability.

4.  Entitlement to service connection for a back disability, 
to include whether such a disability is secondary to a 
service-connected right knee disability.

5.  Entitlement to service connection for a respiratory 
disability, characterized as chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO denied 
entitlement to a right knee, right hip, right foot, back, and 
respiratory disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the VA treatment records reveals that the veteran 
has applied for, and apparently is now receiving, Social 
Security Administration (SSA) disability benefits.  VA has 
yet to obtain any medical evidence in the possession of the 
SSA.  The U. S. Court of Appeals for Veterans Claims (Court) 
has ruled on the importance of VA obtaining medical evidence 
in the possession of the SSA that would be pertinent to 
current disability claims.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, on remand, the Agency of 
Original Jurisdiction (AOJ) should obtain the veteran's 
medical evidence in the possession of SSA.

Accordingly, the case is REMANDED for the following action:

The AOJ should contact the veteran and 
request that he provide a copy of the SSA 
decision that awarded him disability 
benefits.  The AOJ should also contact the 
appropriate office of the SSA and request 
legible copies of its decision to award 
SSA disability benefits and all medical 
evidence reviewed in connection with this 
decision.  All responses and/or evidence 
should be associated with the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


